Citation Nr: 9926220	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K. W.


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971.  His DD Form 214 indicates that he served in Vietnam 
from July 28, 1969 to July 27, 1970.

This matter arises from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that denied a claim for service connection for 
PTSD.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution of the claim.  

The veteran submitted a notice of disagreement in July 1998.  
The RO issued a statement of the case in July 1998 and 
received the veteran's substantive appeal in August 1998.  
The RO issued a supplemental statement of the case in 
February 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of this appeal has been obtained by the RO.

2.  It is at least as likely as not that the veteran engaged 
in combat during active service.

3.  Competent medical evidence of a diagnosis of PTSD linked 
to combat in Vietnam has been submitted.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's DD-Form 214 reflects that he received the 
Vietnam Service Medal with two Bronze Service Stars and the 
Vietnam Campaign Medal.  The form indicates that he completed 
a Telephone Switchboard Operator course and that his MOS 
(military occupational specialty) code was "72C20, Telephone 
Switchboard Operator."  The Board notes that the veteran 
received no medals that establish conclusive proof of combat.

Also of record is the veteran's DA (Department of the Army) 
Form 20, Service Personnel Record.  This record indicates 
that he completed Telephone Switchboard Operator Course, that 
he served in Vietnam from July 1969 to July 1970 as a "TP 
switchboard operator," that while there he was assigned to 
Company B/44, 36th Signal Battalion (re-designated as the 
275th Signal Company in March 1970), that he participated in 
the "Vietnam Summer Fall 1969" campaign and the "12th 
Campaign," and that he was awarded two overseas bars (in 
addition to those medals noted on his DD Form 214).

The veteran's service medical records are negative for any 
complaint of or treatment for a nervous or mental disorder. 

In September 1997, the veteran requested service connection 
for PTSD.  He submitted a VA report of hospitalization from 
June to July 1997 that reflects that a diagnosis of PTSD 
related to events experienced in Vietnam was made.  Another 
report indicates that he had received VA mental health care 
in February 1991.  

In October 1993, the veteran reported that while in Vietnam 
he was assigned to MACV (Military Assistance Command Vietnam) 
"Team 47" and performed "basic roving soldier duties" on the 
team.  He reported that the team's primary mission was to 
fight along side friendly Montagnard forces.  He reported 
that these forces were further supported by A Squadron, of 
the "11th Armored Cavalry Regiment" based at An Loc.  

The veteran reported that his first combat stressor occurred 
in August 1969, while performing RTO (radiotelephone 
operator) duties for an 82nd Airborne Division element on 
patrol.  He reportedly came under small arms and rocket-
propelled-grenade (RPG) fire and mortar bombardment.  He 
indicated that the attack occurred while he was at the outer 
perimeter of his base.  He reported that three Viet Cong were 
killed and one American was wounded.  

The veteran reported that his second combat stressor occurred 
in October 1969 while performing RTO duties for a supply 
convoy traveling from Phu Loi to Quan Loi.  He reported that 
the convoy came under mortar and small arms fire for more 
than an hour.  He reported that six Viet Cong were killed in 
this attack.  

He reported that while at Quan Loi, two Americans went 
missing and were later found dead by Sgt. Pasco's search 
party, of which the veteran was a member.  He reported that 
the enemy had mutilated the bodies.  

He reported that three of his team were wounded at the 
headquarters compound in An Loc in July 1970 during an 
attack.  He reported that the Viet Cong penetrated both the 
outer and inner perimeters.  He recalled that nine enemy were 
killed and that they appeared to be younger boys.  Two of the 
dead were armed with M-16's, three of them had satchel 
charges, and the others had Ak-47's.  He reported that Sgt. 
Rice ordered him, Serles, and Freeman to burn the bodies with 
diesel fuel.  

The veteran reported that his stressors included seeing young 
Asian boys and seeing anything else that reminded him of 
diesel fuel.  

The veteran later reported another event that occurred in 
December 1969 at An Loc.  He reported that while on patrol 
with Team 47, he was attacked and three team members were 
wounded.  He also recalled the names Sorrell, E-4; Freeman, 
PFC; and, Hightower, SSgt. (associated with Team 47).

A February 1998 VA PTSD examination report notes that the 
veteran reported his stressful incidents.  The examiner gave 
a diagnosis of PTSD with depressive symptoms.

In May 1998, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) provided an operational report-
lessons learned submitted by the 36th Signal Battalion for 
the period ending October 31, 1969.  According to the report, 
the 36th Signal Battalion's main job was installing 
communication equipment in the Quan Loi and Song Be area 
during the time period.  The report also notes that the 
Battalion staff had been traveling into hostile areas without 
accurate knowledge of the tactical situation.  Limiting these 
trips was recommended.  The remainder of the report addresses 
routine maintenance and operation of the communication 
equipment.  

The RO received additional information from USASCRUR in 
November 1998.  This information confirms that enemy action 
knocked out a communications system at Long Binh in August 
1969.  A February 1970 operational report notes that three 
Purple Hearts had been awarded to members of the 2nd Signal 
Group during the quarter ending January 31, 1970, and that 
four Purple Hearts had been awarded the previous quarter.  
The report notes that during the recent quarter the enemy 
initiated 109 separate attacks.  During the period from 
November 1, 1969 to November 13, 1969, there were 38 separate 
attacks against 2nd Signal Group sites with five of the 
attacks occurring on November 4th.  On November 17th, two 
rockets hit Quan Loi slightly wounding one man from B/44 of 
the 36th Signal Battalion.  28 incidents occurred in January 
1970 on or near 2nd Signal Group sites.  

A March 1970 Station List indicates that the 275th Signal 
Company was headquartered at Phu Loi at that time and that a 
SSG Rice was the Detachment Commander at Lam Son.

USASCRUR also supplied operational reports and lessons 
learned from the 1st Cavalry Division (Air Mobile) because 
these reports documented one of the veteran's reported 
incidents.  The reports note that during November 1969 
through January 1970, bases such as Quan Loi were struck by 
mortars.  Quan Loi was hit on November 17, 1969 by two 
rockets resulting in one killed and four wounded.

Another USASCRUR report notes that on February 22, 1970, a 
PFC Paul Sorrell whose MOS code was 11B10, was injured in an 
accident in Quang Tri Province.

In December 1998, the veteran testified before an RO hearing 
officer that although his MOS reflected that he was a 
switchboard operator, he actually served in the field as an 
RTO for the infantry most of the time.  He testified that he 
was cross-trained to operate the PRC-25, a radio with 
encryption capability.  He felt that his stressors were 
caused by "combat, point-blank combat."  He recalled that in 
early July 1970, he almost got overrun during an attack at An 
Loc.  At that time, he was with the 11th Armored Cavalry.  He 
explained that his status with his signal company was that of 
a "roaming soldier" and that he would be sent to any infantry 
unit who needed a radio operator.  He recalled that he was 
with two different infantry units from December 1969 to July 
1970.  He served at Phu Loi and Quan Loi prior to Christmas 
1969 and served a 1st Armored Cavalry unit prior to March 
1970.  In March 1970 he was assigned to an 11th Armored 
Cavalry unit at An Loc and remained there until July 1970.  
He explained that because he was assigned to a signal company 
the entire time, infantry or cavalry unit records would 
likely not reflect his name.  He testified that while in 
Vietnam he often rode in helicopters and presently the sound 
of helicopters reminded him of Vietnam.  K. W. then testified 
that the veteran talked in his sleep at night and broke out 
in sweats. 

In January 1999, the veteran reported that he served with the 
"11th Armored Cavalry" and submitted a photo of himself 
climbing aboard a light observation helicopter bearing the 
insignia of a black horse, which the veteran reported 
represented the "11th Armored Cavalry" patch.





II.  Analysis

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim that is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this regard, the 
Board notes that in order for a claim to be well grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus (that is, a link or connection) between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Also, evidentiary assertions by the veteran must be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that the medical 
record has been fully developed to the extent possible.  All 
medical treatment records identified by the veteran have been 
obtained to the extent possible.  Likewise, the Board is also 
satisfied that the record is fully developed as to whether 
the veteran's claimed inservice stressors are corroborated by 
credible evidence.  In this regard, the Board notes that the 
veteran has been provided with multiple opportunities to 
offer as much detailed information as possible regarding his 
claimed stressors and verification of the claimed stressors 
has been attempted through USASCRUR.  Therefore, the Board 
concludes that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a), has been fulfilled.

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits, account for the evidence which it 
finds to be persuasive and unpersuasive, and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996), citing Gilbert, at 54.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  See 
38 U.S.C.A. § 1110.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  See 
38 C.F.R. § 3.304(f) (1998).  If the claimed in-service 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  Id.  Also, in Cohen v. Brown, 
10 Vet. App. 128 (1997), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") held that, if the claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence".  Id. at 142.  The Court also held that, in order 
to permit judicial review of a denial of service connection 
for PTSD by the Board, the Board must generally make specific 
findings of fact as to whether the veteran was engaged in 
combat with the enemy and, if so, whether the claimed 
stressors were related to such combat.  Id. at 145.

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Those service records, which 
are available, must support and not contradict the veteran's 
lay testimony concerning the non-combat stressors.  See 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Regarding whether the veteran was engaged in combat, the 
Board has carefully considered the veteran's testimony 
concerning the details of his service as an RTO and the 
accounts of the "combat" action that he reported.  The Board 
notes that neither VA's PTSD regulation nor VA's authorizing 
statutes has furnished a definition of "combat" for VA 
purposes; however, certain medals and awards will be accepted 
by VA as conclusive proof of "combat."  Unfortunately, the 
veteran has not received any of the medals that conclusively 
prove that he engaged in combat.  Therefore, the Board must 
determine whether there is any other basis on which to find 
that the veteran has served in combat.  

"Combat" is commonly defined as fighting in battle; 
especially in armed conflict.  See Webster's II New College 
Dictionary 223, (1995).  The Board notes that the veteran's 
service personnel records indicate that he was a switchboard 
operator and an RTO in Vietnam.  This in itself does not 
indicate that he engaged in combat.  The veteran's DA Form 20 
indicates that he participated in two offensive campaigns.  
This evidence does not indicate actual participation in 
combat; however, it is at least consistent with his accounts 
of combat.  The operational reports supplied by USASCRUR do 
not, in themselves, actually document the veteran's accounts 
of combat.  The reports do suggest that he received mortar, 
rocket, and small arms fire while at the places that the 
veteran has reported during the time frame that he has 
reported.  The reports further note that some Signal Group 
personnel were decorated for combat.  As an example, the 2nd 
Signal Group awarded Purple Hearts to its members at various 
times.  This conclusively establishes that some Signal Corps 
personnel did engage in combat with the enemy.  This 
independent evidence does not contradict the veteran's 
reports of combat.  Of special note is the report that 
mentions that 36th Signal Battalion staff members were 
criticized for traveling into known hostile areas.  Comparing 
this to the veteran's claim of coming under attack while on a 
resupply convoy, the Board finds nothing to contradict the 
veteran's account.

The veteran's accounts of combat appear to be credible and no 
other inconsistencies in his claims are obvious.  He has 
apparently confused the "Armored Cavalry" with "Air Mobile" 
elements of the 1st Cavalry Division; however, this is not 
fatal to his claim.  His accounts of shooting at the enemy 
while on patrol or on perimeter defense have not and probably 
cannot be independently verified.  His reports of being shot 
at and shelled are somewhat verified, however, and the Board 
can use those accounts to establish some form of combat.  The 
Board also notes some inconsistencies with the official 
reports obtained from USASCRUR.  As an example, a 2nd Signal 
Group operational report indicates that on November 17th, 
1969, an enemy rocket attack at Quan Loi slightly wounded one 
man from B/44 (the veteran's company).  However, a 1st 
Cavalry operational report notes that Quan Loi was hit on 
November 17, 1969 by two rockets resulting in one killed and 
four wounded.  From this seeming inconsistency in the 
official reports, the Board can conclude only that the 
official reports themselves are subject to some variation.  

Although the Board is not certain that coming under enemy 
fire is, in fact, combat, i.e., fighting in battle; 
especially in armed conflict, the operational reports do seem 
to be consistent with the veteran's narrative of events as he 
recalled them.  38 C.F.R. § 3.102 states that when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point [emphasis added], such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt means one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The Board finds 
that the evidence favoring the claim of combat is at least in 
equipoise and does not satisfactorily prove or disprove that 
the veteran was in combat.  Resolving such doubt in favor of 
the veteran, the Board finds that the veteran did engage in 
some form of armed conflict with the enemy, i.e., "combat," 
and that his reported stressors are sufficiently established.  
Because the regulatory requirements for service connection 
for PTSD are met, the claim must be granted.  



ORDER

The claim for service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

